DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 recites in line 1 “a first charger and/or a second charger”. The underlined limitation makes the claim unclear. It is unclear whether  both first charger and second charger are required or only one , first or second, charger required. Appropriate correction is required.
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kamiyama et al. (US 2014/0008984),  hereinafter Kamiyama.
       As to claim 1, Kamiyama discloses in figure 5 (reproduced below):-

    PNG
    media_image1.png
    497
    824
    media_image1.png
    Greyscale

An electronic device (electronic device (200), see figure 5) selectively coupled to a first charger [ main power supply (3)] and/or a second charger [backup power supply (4) ], and comprising: 
a power supply interface [interface VCC], comprising a first input port [the connection point is considered as input port]  and a second input port [VBK port ; see figure above] , wherein the first input port is arranged for receiving a first input voltage [receive the input port from power supply (3)] , and the second input port is arranged for receiving a second input voltage [VBK  is the second port receiving the backup power supply] ; 
a first comparator [comparator 131; see figure above], comparing the first input voltage with a first reference voltage [voltage at terminal (138); see figure above], so as to generate a first comparison voltage; 
a second comparator [comparator (161); , comparing the second input voltage with a second reference voltage, so as to generate a second comparison voltage; 
a controller [controller (120) controls the swathing elements] , generating a first control voltage and a second control voltage according to the first comparison voltage and the second comparison voltage [noted that the controller receives signals or voltage from the first compactor (131) and the second comparator (161)] ;
 a first switch circuit [First switching element (111)] , coupled between the first input port [VCC] and the controller [controller (120)], wherein the first switch circuit is selectively enabled or disabled according to the first control voltage; and a second switch circuit [switching circuit (150)] , coupled between the second input port and the controller, wherein the second switch circuit is selectively enabled or disabled according to the second control voltage [see ¶0090-¶102].
             As to claim 4, Kamiyama  discloses in figure 5, wherein the first comparator [CMP 131] has a  positive input terminal for receiving the first input voltage, a negative input terminal for3 receiving the first reference voltage, and an output terminal for outputting the first  comparison voltage [see comparator 131] .
        As to claim 6, Kamiyama discloses in figure 5, wherein the second comparator [CMP 161]  has a positive input terminal for receiving the second input voltage, a negative input terminal for receiving the second reference voltage, and an output terminal for outputting the second comparison voltage.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3  and 5 are  rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama, in view of Wu et al. (US 2020/0036220), hereinafter Wu.
          As to claim 2, Kamiyama discloses all of the claim limitations except, wherein the power supply interface supports a USB (Universal Serial Bus) Type-C standard.
              Wu discloses in figure 1, wherein the power supply interface supports a USB (Universal Serial Bus) Type-C standard [Wu discloses in figure 1, plurality of input powers and the first power supply being a USB type-C; see Claim 4].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use USB type C- power supply in Kamiyama’s apparatus as taught by Wu in order to receive power from other electronic devices when AC power fails. 
         As to claim 3, Kamiyama  discloses all of the claim limitations except,  wherein the first reference voltage is substantially equal to 75% of a rated output voltage of the first charger.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize a reference voltage with appropriate percentage in order to effectively control the input powers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
.      As to claim 5, Kamiyama  discloses all of the claim limitations except, wherein the second reference voltage is substantially equal to 75% of a rated output voltage of the second charger.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize a reference voltage with appropriate percentage in order to effectively control the input powers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 7-9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
           Claim 7 recites, inter alia, wherein the first switch element has a first terminal coupled to the first input port of the power supply interface, and a second terminal coupled to a first node; and a first diode, wherein the first diode has an anode coupled to the first node, and a cathode coupled to a common node; wherein the common node is further coupled to the controller, and the first switch element is selectively closed or opened according to the first control voltage.
The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
         Huang et al. (US 2015/0357851) discloses in figure 2, plural power supplies (251) and (252) and a control device (230); plurality of switches (MP1 ad MP2) and rechargeable battery (240).
    Ahn et al. (US 2014/01038620 discloses in figure 4, a plurality of power supplies (20 and 204) and also comparator  circuits (218 and 222) and also switches (M1 and M2). 
     Tamegai et al. (US 2009/0102427) discloses in figure 1, first charger power supply (110a) and second charger power supply (110b); first switching element M1) and second switching element (M3) and also controller (14) and detection unit (12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859